PER CURIAM.
This cause is now before the court for review of the judgment entered by the Board of Governors of The Florida Bar 14 February 1966.
It appears that the respondent, Clarence J. Stokes, Sr., during an appearance on a radio program made certain disparaging and unfair comments about a local judge who was not a participant in the program and had no opportunity to refute the charges, against him.
It appears that the disparaging remarks, were investigated by the Grievance Committee and were presented in a formal Complaint by The Florida Bar.
It appears also that the respondent filed' an Answer and public apology for his. impropriety and offered as an excuse that he was swayed by a strong feeling generated in a political atmosphere.
The Board of Governors of The Florida. Bar concurred in the recommendation of the referee that the respondent publicly apologize to Honorable John T. Graham,. County Judge of Sarasota County, Florida, the target of respondent’s attack.
This Order is to be considered as an approval of the judgment of The Florida Bar and as a reprimand of the respondent for his improper and inordinate conduct.
Done and Ordered at Tallahassee, Florida, this 18th day of April 1966.
THOMAS, Acting C. J., and ROBERTS, DREW, O’CONNELL and CALDWELL, JJ., concur.